In a negligence action to recover damages for alleged injuries to person and property arising out of a rear-end automobile collision, the defendants appeal from an order of the Supreme Court, Queens County, dated November 23, 1960, which granted plaintiff’s motion for summary judgment and directed an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion for summary judgment denied. In view of the sharp dispute as to the force of the impact; as to the alleged injuries; and as to whether there were1 any injuries at all, there should be a plenary trial of the entire case so that it may he determined whether the claimed injuries could and did result from *834the accident (Chmela v. Vought, 15 A D 2d 812, and cases cited). Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.